Citation Nr: 0300190	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
gastritis or other chronic gastrointestinal pathology, on a 
direct basis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic headaches.

(The claim of entitlement of service connection for 
gastritis or other gastrointestinal pathology, on a direct 
basis will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO continued its prior denial of the veteran's 
claims of service connection for gastritis (or other chronic 
gastrointestinal pathology) and chronic headaches.  The 
veteran filed a notice of disagreement in March 2002 and a 
statement of the case (SOC) was issued in April 2002.  The 
veteran submitted a substantive appeal in May 2002, with no 
hearing requested.


FINDINGS OF FACT

1.  The veteran was notified of the information and evidence 
he needed to submit to substantiate the claim on appeal, the 
information he was expected to identify or submit, and the 
evidence VA would attempt to retrieve on his behalf.

2.  In July 1949, the RO denied the veteran's claims of 
entitlement to service connection for a stomach disorder (on 
a direct basis) and chronic headaches.  

3.  In June 1950, the veteran requested an application for 
review on appeal; the veteran did not fully execute the 
application. 

4.  Medical evidence received since the July 1949 RO 
decision provides a current diagnosis of gastritis.

5.  Newly submitted evidence received since the July 1949 RO 
decision concerning the veteran's alleged chronic headaches 
is redundant and cumulative of evidence previously 
considered.


CONCLUSIONS OF LAW

1.  The July 1949 decision of the RO, which denied service 
connection for a stomach disorder (on a direct basis) and 
chronic headaches, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been presented to reopen 
the previously denied claim of entitlement to service 
connection for gastritis or other chronic gastrointestinal 
pathology, on a direct basis.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.102, 
3.159 (2002).

3.  New and material evidence has not been presented to 
reopen the previously denied claim of entitlement to service 
connection for chronic headaches.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & 
Supp. 2002);  38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§§ 3.102, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, in May 1948, the veteran filed his original 
claim for service connection of headaches, with an alleged 
onset in July 1943.  The veteran stated that he underwent 
eye examination in service in March 1944 to determine the 
etiology of his headaches.  He was advised to take aspirin 
or codeine.  He alleged that his headaches increased in 
severity following the sinking of his ship, the U.S.S. 
Bates, on May 25, 1945.  He also identified three lay 
persons as witnesses to his disability.  

The RO obtained service medical records.  On entrance 
examination in July 1942, the veteran was evaluated as 
normal with no defects found on physical examination, except 
a dilated left inguinal ring.  On separation examination in 
September 1945, the veteran's physiological functions were 
reportedly normal with no defects found on physical 
examination.

The RO subsequently requested that the U.S. Navy provide any 
information concerning the alleged medical treatment in 
service for headaches.  In a June 1948 response, the U.S. 
Naval Receiving Station indicated that there were no records 
available reflecting such treatment.  By rating decision of 
July 1948, the RO denied service connection for chronic 
headaches, citing lack of evidence.  

In an October 1948 letter, the veteran's treating private 
physician, J. Colella, M.D., indicated that he first treated 
the veteran in September 1948.  Dr. Colella gave the 
veteran's medical history, as provided by the veteran.  He 
diagnosed migraine headaches, recurrent and severe; 
abdominal migraine, questionable; and peptic ulcer, 
questionable.  In a November 1948 statement, J. King, Jr., 
attested to the veteran's constant headaches in service.  In 
another lay statement received in December 1948, the 
veteran's former supervisor provided information that the 
veteran's headaches resulted in loss of time at work.  In 
January 1949, the RO denied service connection for recurrent 
migraine.  The RO directed attention to the lack of service 
medical evidence and post-service evidence within one year 
of discharge. 

Records from the Buffalo VA Medical Center (VAMC), Bath 
Division (hereinafter Bath VAMC), indicated that the veteran 
was hospitalized in March 1949 for gastrointestinal 
pathology and migraine.  The RO obtained the underlying 
hospitalization summary.  On clinical interview, the veteran 
stated that his headaches began in service, and he relieved 
pain by large doses of aspirin.  The veteran described 
stomach trouble since 1939, and burning sensation in the 
throat and stomach since 1942.  Complete evaluation of the 
veteran's stomach complaints were provided, and no pathology 
was noted.  During the veteran's hospitalization, no severe 
headaches occurred.  Skull studies were negative.  The final 
diagnoses were causalgia, etiology not determined; possible 
migraine; and gastrointestinal pathology not found.  
(Causalgia is a burning pain, often accompanied by trophic 
skin changes, due to injury of a peripheral nerve, 
particularly the median nerve.  Dorland's Illustrated 
Medical Dictionary 301 (29th ed. 2000)).  

Dr. Colella submitted an additional letter, dated in April 
1949, opining that the veteran suffered from migraine 
headaches that developed in service.  He cited tension and 
distresses associated with the rigors of the military 
service as the cause of migraine headache development.

In July 1949, the RO denied the veteran's claim for service 
connection of chronic headaches, continuing its January 1949 
decision.  The RO also denied the inferred claim of service 
connection for a stomach disorder for lack of evidence of 
current disability.  The associated July 1949 cover letter 
informed the veteran of his right to appeal within one year 
from the date of the letter, and that a VA Form P-9 would be 
provided for that purpose.  In June 1950, the veteran 
submitted notice of his wish to appeal the July 1949 RO 
decision denying his claim and requested that the VA send 
him Form P-9 for that purpose.  The following day, the RO 
issued a letter furnishing the veteran with a VA Form P-9, 
application for review on appeal, for full execution.  He 
was notified that when the above form was executed, 
consideration would be given to his appeal.  The veteran did 
not complete and return this form.

In June 2000, the veteran submitted a claim of service 
connection for headaches and gastrointestinal problems, 
among other disorders.  He attached medical records from the 
Bath VAMC, showing treatment for PTSD.  In early September 
1999, the veteran was treated for complaints of headaches.  
The veteran related his experience when the U.S.S. Bates, 
sank during World War II.  Later the same month, a VA 
psychologist concluded that the veteran often presented as 
anxiety with various somatic complaints that did not appear 
to have an organic etiology.  

In a July 2000 letter, the RO informed the veteran of the 
need for new and material evidence to reopen the claim of 
service connection for headaches.  Several lay statements 
were submitted in August 2000.  Two statements regarded 
witnessing the veteran experience severe headaches following 
his discharge from military service.  The veteran submitted 
a personal statement, describing the events on the U.S.S. 
Bates.  The veteran detailed the moments of abandoning ship 
after it was "sunk" by suicide planes and bombing.  He 
swallowed water and oil while swimming away from the ship, 
and he developed a "bad headache" from smoke.  

The veteran and his representative submitted private medical 
records from Lourdes Hospital.  In January 1999, the veteran 
was admitted following complaints of abdominal pain.  
Abdominal x-ray findings were compatible with small bowel 
obstruction.  The veteran underwent endoscopy that revealed 
a twisted stomach (perhaps variation of normal anatomy), and 
otherwise normal findings.  Gallbladder ultrasound findings 
were normal and upper gastrointestinal study was negative, 
with prolonged small bowel transit possibly due to recently 
resolved obstruction.  Gastroscopy was within normal limits.  
The veteran was treated with diet.  The veteran was treated 
again in December 1999 following complaints of epigastric 
pain.  Gastric antral biopsy revealed moderate chronic 
atrophic gastritis with focal intestinalization.  Later the 
same month, the veteran was counseled about the pre-
cancerous nature of his histology.  

The RO requested records from the Bath VAMC spanning 1949 to 
2000.  In response, the Bath VAMC provide records 
duplicative of VA records previously received.  

In September 2001, the veteran submitted additional 
evidence.  He contended that the evidence supported his 
claim for service connection of a stomach disorder due to 
sea water and oil ingestion in service.  In an August 2001 
evaluation report, private physician, J. Cohen, M.D., 
diagnosed chronic nausea since 1945, with a recent episode 
occurring one-week prior.  He added that the veteran had a 
focal intestinal metaplasia (a precancerous lesion) probably 
due to oil ingestion in service, worsened by "baby aspirin" 
ingestion.  Dr. Cohen suspected that chronic gastritis was 
also related to oil ingestion in service.  Documents 
originating from Internet sites described the capsizing of 
the U.S.S. Bates on May 25, 1945, after engaging the enemy 
near Okinawa.  

A VA PTSD examination was provided in October 2001.  The 
veteran reported a history of migraine headaches and 
digestive problems.  

In March 2002, the RO issued a notification letter 
explaining the veteran's rights in the VA claims process 
(pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA)).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (current version at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)).  The RO 
described the information and evidence that the veteran 
needed to identify or submit, and the evidence it would 
obtain on the his behalf.  The RO also described the 
evidence necessary to establish entitlement for service 
connection.

In an April 2002 statement, the veteran clarified that he 
did not seek service connection for his chronic stomach 
disorder or headaches as secondary to PTSD.  He sought only 
service connection for the claimed disorders as due to 
incidents of service.  He contended that the claimed 
disorders were due to oil ingestion when he abandoned the 
U.S.S. Bates.  The statement was signed and dated by the 
veteran.  The veteran submitted a letter from a groundwater 
management specialist of Environmental Health Services.  The 
specialist explained that there were many acute health 
effects for people coming in contact with fuel oil, but the 
risks over the long-term were unclear.  

II.  Analysis

A.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) revised section 5103, chapter 
38 of the United States Code, to impose on VA, upon receipt 
of a complete or substantially complete application, a duty 
to notify the veteran of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  As part of that notice, VA must indicate what 
portion of information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on the veteran's behalf.  Id.; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159).  The United States Court of Appeals for Veterans 
Claims (CAVC) has determined that the duty to notify under 
the VCAA applies to claimants who seek to reopen a claim by 
submitting new and material evidence.  Quartuccio v. 
Principi, 16 Vet. App. at 187; see 38 C.F.R. § 3.159.  When 
considering reopening previously disallowed claims, the duty 
to assist extends to the collecting of records 
constructively within VA's possession.

The Board finds that the RO substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b)(1), (c)(3).  In accordance with 
statutory and regulatory duties, the veteran was notified by 
the March 2002 RO letter of record (1) what information and 
evidence he needed to submit to substantiate the claim, (2) 
what information he needed to identify or submit, and (3) 
what evidence and information VA would obtain on his behalf.  
Relevant records deemed in constructive possession of VA, 
i.e., Bath VAMC treatment records, were obtained.  

B.  New and Material Evidence

The law grants a period of one year from the date of notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision 
on the same factual basis in the absence of clear and 
unmistakable error.  See Veterans Regulation No. 2(A), pt. 
II, par. III; Veterans' Administration Regulation 1008; 
effective Jan. 25, 1936, to Dec. 31, 1957.  See also 38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2002). 

Although the RO determined that new and material evidence 
was submitted to reopen the veteran's claims for service 
connection of gastritis (or other gastrointestinal 
pathology) and chronic headaches, the Board must 
independently address the question.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).  The Board must review 
all of the evidence submitted since the last, final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  "New and material" evidence is relevant evidence 
that has not been previously submitted, which is neither 
cumulative nor redundant and, by itself or in connection 
with other evidence of record, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  (While 38 C.F.R. § 3.156 has 
been revised, the new criteria are only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,632 (August 29, 2001)).  In determining whether newly 
proffered evidence is material, the credibility of the 
evidence is presumed for the limited purpose of ascertaining 
materiality.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

The Board's review of evidence, for the purposes of 
reopening the claim, includes all evidence presented 
subsequent to the July 1949 RO decision that denied 
entitlement to service connection for gastritis (or other 
gastrointestinal pathology) and chronic headaches, on the 
merits.  See Veterans Regulation No. 2(A), pt. II, par. III; 
Veterans' Administration Regulation 1008.  The Board finds 
that the July 1949 RO decision comprises the last, final 
disallowance of the claim of record since the veteran did 
not appeal within one year.  Id.  Although the RO supplied 
an application for review on appeal (VA Form P-9) in June 
1950, per the veteran's request, there is no executed 
application for review on appeal of record.  The subsequent 
correspondence received was dated in June 2000, fifty years 
later.  

B.  Gastrointestinal Disorder

Following a complete review of the claims folder, the Board 
finds that new and material evidence was submitted to reopen 
the claim of entitlement to service connection for gastritis 
(or other gastrointestinal pathology).  Since the RO's July 
1949 denial, much evidence has been submitted and obtained 
including, in relevant part, medical evidence of a current 
diagnosis of chronic atrophic gastritis.  In addition, the 
record contains a medical opinion relating chronic gastritis 
to an incident of service.  The Board finds the newly 
submitted medical evidence comprises "new and material" 
evidence for purposes of reopening.  38 C.F.R. § 3.156(a) 
(2001).  This evidence is neither cumulative nor redundant 
as there was no evidence concerning a current 
gastrointestinal disorder and its relationship to the 
veteran's service previously of record.  Such evidence is 
"material" and of such significance that it must be 
considered (with the other evidence of record) to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for gastritis (or other gastrointestinal 
pathology).  See 38 C.F.R. § 3.156(a).  A determination as 
to the probative value of such evidence is properly made 
only after reopening.  See, e.g., Hadsell v. Brown, 4 Vet. 
App. 208 (1993).

B.  Chronic Headaches

The Board finds that that new and material evidence has not 
been submitted to reopen the claim of entitlement to service 
connection for chronic headaches.  Since the prior, final 
denial of the claim, the veteran has submitted, as follows 
(in relevant part):  (1) the veteran's personal statements 
of the events surrounding the sinking of the U.S.S. Bates 
and his opinion that his headaches were due to his traumatic 
oil ingestion and smoke inhalation while swimming to safety; 
(2) two lay statements from witnesses of the veteran's post-
service headaches; and (3) Bath VAMC records noting the 
veteran's complaints of headaches, vaguely characterized as 
somatic.  This evidence, however, is both redundant and 
cumulative of the evidence of record at the time of the 
prior, final denial.  The veteran originally related his 
belief that headaches were due to the circumstances 
surrounding the sinking of the U.S.S. Bates in May 1948.  In 
December 1948, the veteran's former employer attested to the 
veteran experiencing severe headaches post-service.  
Finally, Dr. Colella and the Bath VAMC provided diagnoses of 
migraine headaches in September 1948 and March 1949, 
respectively.  The newly submitted evidence does not address 
the organic basis or etiology of the veteran's headaches.  
The Board finds that newly submitted evidence since the July 
1949 RO denial of the claims does not comprise "new" 
evidence for purposes of reopening the claim and, therefore, 
the veteran's request to reopen his claim is denied.  
38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence to reopen the claim of 
entitlement to service connection for gastritis or other 
chronic gastrointestinal pathology has been submitted, to 
this extent, the appeal is granted.

As new and material evidence to reopen the claim for 
entitlement to service connection for chronic headaches has 
not been submitted, the appeal is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

